DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 73 includes only a duplicate limitation of base claim 65. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 85 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeFebvre (US 2007/0152107).
LeFebvre discloses a side frame with frame body 12 and one or more load cells/sensors (i.e., sensors for measuring of dynamic and static vertical loads, para [0033]), located within an instrumented pad that is disposed within the frame body, wherein the one or more load cells/sensors are configured to detect forces exerted in relation to the side frame. The structure of LeFebvre is considered to include the features of instant claim 85.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 65-67, 73-75 and 83-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 2007/0152107).
LeFebvre discloses a side frame with frame body 12 connected to a transverse bolster and one or more load cells/sensors (i.e., sensors for measurement of dynamic and static vertical loads, para [0033]) located within an instrumented pad that is disposed within the frame body, wherein the one or more load cells/sensors are configured to detect forces exerted in relation to the side frame. It is noted that Fig. 2 of LeFebvre shows wheelsets 2, 3, and Fig. 4 shows only one side of a truck. However, it would have been obvious to one of ordinary skill in the art to include similar configuration on the other side of the truck to provide a symmetry truck structure for balanced support and operation. The structure of LeFebvre is considered to include the features of instant claims 65 and 73, and obviously include the method steps recited in instant claim 84.
Regarding instant claims 66-67, consider the structure 16, 17 shown in Fig. 4 of LeFebvre is readable as a friction shoe having pad 16 as a friction pad in connection with the load sensors described above.
Regarding instant claim 74, consider paragraph [0033] of LeFebvre, wherein force sensors/cells are configured to output dynamic and static vertical force signals  providing data indicative of the forces as claimed.
Regarding instant claim 75, consider the data control unit 23 of LeFebvre, which is readable as a force analysis control unit configured to receive force signals from the force sensors.
Regarding instant claim 83, consider the features in the structure of LeFebvre described above, and which also includes user interface 23b in communication with force analysis control unit 23 and operable as claimed.
Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 2007/0152107) in view of Benfield (US 2013/0239700).
LeFebvre is applied above.
Regarding the instant claimed load cell(s) being three-axis load cells, it is noted that multiple directional load measurements, such as dynamic and static vertical loads and shear or lateral loads, are desired in the structure of LeFebvre to achieve a more comprehensive detection of loads in multiple directions. On the other hand, the use of a multiple axis load cell, such as a three-axis load cell, for measuring loads in multiple directions is well known. Consider for example the structure of Benfield, wherein a three axis load sensor (para [0019]) is configured to detect loads in three axes. Therefore, it would have been obvious to one of ordinary skill in the art to alternatively use a well-known multi-directional load cell, such as a three-axis load sensor similar to that taught by Benfield, in the structure of LeFebvre to achieve a comprehensive measurement of loads applied in multiple directions, which is desirable in the structure of LeFebvre. The structure of LeFebvre, as modified, is considered to include the features of instant claim 82.
Claims 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 2007/0152107) in view of Hawthorne (US 5,524,551).
LeFebvre is applied above.
Hawthorne discloses a truck assembly including first and second damper systems (Figs. 1-2), wherein the damper systems comprise control coils 50, 52 and load coils 48 supporting for friction shoes 38, 40 and bolster 16, respectively. In view of Hawthorne, it would have been obvious to one of ordinary skill in the art to configure the truck assembly of LeFebvre with damper systems similar to that taught by Hawthorne to perform the expected function and achieving the expected advantages thereof. The structure of LeFebvre, as modified, is considered to include the features of instant claims 69-70.
Claims 68, 71-72 and 76-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 2007/0152107) in view of Hawthorne (US 5,524,551) and  Park (US 2015/027820).
LeFebvre and Hawthorne are applied above, wherein the load cells/sensors in the structure of LeFebvre, as modified, are provided at a pedestal jaw to measure performance factors at such location.
In Park, load sensors 12 can also be placed at various other locations, including in the back of friction pad 14, to measure performance factors thereat. Therefore, it would have been obvious to one of ordinary skill in the art to further use additional load cells in other location(s) in the structure of LeFebvre, as modified, to measure performance factors thereat, such as the performance factors relating to the friction forces associated with the friction shoes, the friction wear plates on the sideframe columns, and/or the damper systems in the structure of LeFebvre, as modified. The structure of LeFebvre, as modified, is considered to include the features of instant claims 68, 71, 72 and 76, wherein the load cell(s) on the friction wear plate(s) in the structure of LeFebvre, as modified, are readable as integrally formed on the sideframe column(s), and thus are readable as integrally formed and disposed on the column(s) of the associated sideframe(s) as required in instant claims 72, 76.
Regarding instant claim 77, consider Fig. 5 of Hawthorne, wherein column wear plates 44, 46 are located in the respective column recess pockets. The structure of LeFebvre, as modified, is considered to include similar features, wherein the column wear plates in the structure of LeFebvre, as modified, include the load cells on the backsides thereof, and thus are readable as being disposed within the one or more column recess pockets, and wherein such structure of LeFebvre, as modified, is considered to include the load cell(s) located as recited in instant claim 78.
Claims 79-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toms (US 2010/0200307) discloses the use of a center plate load cell. Sikula (US 7,214,893) discloses a load cell system. Pederson (US 6,495,774) discloses a load cell mounting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617